Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-19 are currently pending in the instant application.

Therefore, claims 1-19 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2019 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed August 19, 2019 is a 371 (National Stage) of PCT/US18/18681, filed February 20, 2018, which claims the benefit of US Provisional Patent Application No. 62/460,983, filed February 20, 2017.

Claim Objection/Rejections
	Claim Interpretation: the term “successful amplification of the segment of DNA” in claim 1 is interpreted to refer to any amplification reaction such as, for example, an amplification reaction that results in any amount (including zero amount) of amplification of a segment of DNA; and/or to refer to the use a device designed for nucleic acid amplification (e.g., PCR; RT-PCR, thermal cyclers, microfluidic devices, NAATs, LAMP, etc.).
	The terms “predicts a successful construction of a genomic TCR library from the tissue sample”; “predicts the successful sequencing of a T-cell Receptor (TCR) sequence from the tissue sample”; or 
The terms comprises within parentheses such as “(genomic)”; “(Adaptive Biotechnologies, Seattle, WA)”; “(as internal control)”; “(the amplicon)”; “(amplified)”; and “(used)” in claims 2 and 4 are not given patentable weight because their meaning is unclear.

Specification Objections
The disclosure is objected to because of the following informalities: the Specification, filed 
January 13 recites terms such as “ImmunoSEQTM” (See; for example, as-filed Specification, pg. 5, line 8) and “ImmunoQCTM” (See; for example, as-filed Specification, pg. 6, lines 7 and 27), wherein trademark or trade name is used to identify a source of goods, and not the goods themselves. It is noted that a trademark or trade name in a patent application may be used to identify an article or product, service, or organization if:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (a) its meaning is established by an accompanying definition in the specification which is sufficiently descriptive, enabling, precise and definite such that a claim including the mark or trade name complies with the requirements of 35 U.S.C. 112, or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) its meaning is well-known to one skilled in the relevant art and is satisfactorily defined in the literature. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See, e.g., United States Gypsum Co. v. National Gypsum Co., 74 F3d 1209, ____ n.6, 37 USPQ2d 1388, 1392 n. 6 (Fed. Cir. 1996).
Appropriate correction is required.

Claim Objection
(1)	Claims 1-19 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging to the Examiner to correctly decipher the claimed invention.

(2)	Claim 4 is objected to because of the following informalities: Claim 4 recites an abbreviation such as “M” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objections
Claims 1, 2, 8, 9, 11, 12, 14 and 16-19 are objected to because of the following informalities: Claim 1, for example, recites the term “wherein successful amplification of the segment of DNA, or the genomic DNA by the amplification primer pair: (i) predicts a successful construction of a genomic TCR library...(ii) predicts the successful sequencing...or (iii) predicts the success of assays used for quantifying T-cells” (underline added); as well as, reciting (for example) “quantifying T-cells, sequencing T-cell receptors, and TCR quantity and clonality” in lines 6-8 and 28-30, such that claims 1, 2, 8, 9, 11, 12, 14 and 16-19 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein successful amplification of the segment of DNA, or the genomic DNA by the amplification primer pair predicts successful outcomes selected from the group consisting of: (i) predicts a successful construction of a genomic TCR library...(ii) predicts the successful sequencing...and (iii) predicts the success of assays used for quantifying T-cells”; as well as, “wherein outcome of the assays is selected from the group consisting of “quantifying T-cells, sequencing T-cell receptors, and quantifying TCR and clonality”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 2 are indefinite for the recitation of the term “the success” or “the successful” such as recited in claim 1, lines 2, 4, 6, 7, 19, 28 and 29. There is insufficient antecedent basis for the term “the 
Claim 1 is indefinite for the recitation of the term “successful construction” in lines 2 and 21 because it is unclear as to what features or elements are indicative of (or determine) “successful construction”  of a TCR library and there are no indicators of how success is determined such as, for example, whether constructing 100% of the DNA segments of interest in the TCR library is considered “successful construction” of a genomic TCR library; whether constructing >30% of the TCR library is considered “successful construction” of a genomic TCR library; whether in silico reconstruction of the genomic DNA sequences in the TCR library indicates a “successful construction” of a genomic TCR library; and/or whether the success of the construction is determined some other way and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 and 2 indefinite for the recitation of the term “successful sequencing” such as recited in claim 1, lines 4 and 24 because it is unclear as to what features or elements are indicative of (or determine) a “successful sequencing” and there are no indicators of how success is determined such as, for example, whether sequencing 100% of the TCR sequence is considered “successful sequencing” of the TCR sequence; whether sequencing >50% of the TCR sequence is considered “successful sequencing” of the TCR sequence; whether the ability to sequence a single sequence of a plurality of sequences is considered to be “successful sequencing”; and/or whether the success of sequencing is determined some other way and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “success of assays” in lines 6 and 28 because it is unclear as to what features or elements are indicative of (or determine) the “success of assays” used for quantifying T-cells and clonality, and there is nothing in the claim to indicate how success is determined; what assays are ‘used for’ quantifying T-cells, sequencing T-cell receptors, and TCR quantity and clonality; and/or whether the “success” of an assays is the same regardless of the type of assay performed or conducted (e.g., NMR, UV, MS, ELISA, immunohistochemistry, biochip, etc.) such as, for example, whether obtaining 60 fragments in an MS is considered a “success”; whether quantifying a single target T-cell is considered to be a “success”; whether being able to use the quantified T-cells to 
Claims 1 and 8 are indefinite for the recitation of the term “consisting of about” such as recited in claim 1, line 11 because the transitional phrase “consisting of” defines the scope of the claims and excludes any element, step or ingredient not specified in the claim (See; MPEP 2111.03(II)), and the elements of the method must be specifically recited, such that the term “about” does not clearly define the lengths of DNA base pairs encompassed by the closed group and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “on a genome from 0 to about 20,000 kilobases” in lines 11-12 because it is unclear how a nucleic acid segment is located on genomic can comprise zero kilobases, and/or how a segment comprising zero kilobases is amplified and, thus, the metes and bounds of the claim cannot be determined.
Claims 1-4 and 18 are indefinite for the recitation of the terms “the segment of DNA” and “the genomic DNA” such as recited in claim 1, lines 16-18. There is insufficient antecedent basis for the terms “the segment of DNA” and “the genomic DNA” in the claim. Moreover, it is completely unclear whether the “the segment of DNA” and “the genomic DNA” amplified are from the provided tissue sample or whether the DNA is from some other source or origin because there is no indication in claim 1 whether the segment of DNA is obtained from the tissue sample and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 is indefinite for the recitation of the term “successful amplification” in lines 19 and 21 because it is unclear as to what features or elements are indicative of (or determine) a “successful amplification” or how “successful amplification” is determined such as, for example, whether amplifying 100% of the segment of DNA is considered a “successful amplification”; whether amplifying >30% of the segment of DNA is considered a “successful amplification”; whether the particular primer pairs hybridize to the segments qualifies as a “successful amplification”; whether obtaining amplification products that can be measured is considered a “successful amplification” and/or whether the success of the amplification is determined some other way. Moreover, it is completely unclear how a successful amplification of a segment of DNA is predictive of the success of constructing TCR libraries; the success amplified DNA is not recited to be related to TCR in any way and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 and 2 are indefinite for the recitation of the term “substantial likelihood” such as recited in claim 1, lines 22 and 25 that a TCR library can be constructed, that a TCR sequence can be sequenced, and/or whether the TCR sequence can be accurately sequenced such as recited in claim 1, lines 3-4 because the term is a relative term that renders the claims indefinite. The term “substantial likelihood” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite amount of likelihood necessary to be predicted in order for the construction, sequencing and/or accurate sequencing to be successful (e.g., a 100% positive prediction; “probably likely”, “maybe”; a 50% chance, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined. Moreover, it is wholly unclear how s “substantial likelihood” is predicted (e.g., by algorithm, by guess, by formula, on paper, chosen at random, etc.), and/or how a ‘successful’ amplification predicts that there is a “substantial likelihood” that a TCR library can be constructed; that a TCR sequence can be sequenced and/or that a TCR sequence can be accurately sequenced and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the genomic sample” such as recited in claim 1, lines 26-27. There is insufficient antecedent basis for the term “the genomic sample” in the claim.
Claim 2 is indefinite for the recitation of the term “optionally the sequencing of the T-Cell receptor (TCR) DNA...comprises use of an ImmunoSEQ Assay” lines 9-10 because claim 1 (from which claim 2 depends) recites: “providing an amplification primer capable of amplifying a segment of DNA...5’ upstream or 3’ downstream of a TCR gene sequence” in lines 10-14, “providing a tissue sample”; “amplifying the segment of DNA” in line 16; and “determining if the amplification primer pair amplified the segment of DNA” in lines 17-18, where instant claim 1 does not recite that the segment of DNA amplified is a TCR segment, such that there is no TCR DNA recited as being available for sequencing and, thus, the metes and bounds of the claim cannot be determined. 

Claim 2 is indefinite for the recitation of the trademark/trade name “ImmunoSEQ™” in line 10.  Where a trademark or trade name (research designation) is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a commercially available assay (See; as-filed Specification, pg. 1, lines 22-24) and, accordingly, the description is indefinite.
Claim 3 is indefinite for the recitation of the term “the PCR amplification primer pair” such as recited in claim 3, lines 1-2. There is insufficient antecedent basis for the term “the PCR amplification primer pair” in the claim because claim 1, line 10 recited that term “an amplification primer pair”.
Claim 4 is indefinite for the recitation of the term “the genomic segment” such as recited in claim 4, line 4. There is insufficient antecedent basis for the term “the genomic segment” in the claim.
Claim 4 is indefinite for the recitation of the term “the amplification primers” such as recited in claim 4, line 5. There is insufficient antecedent basis for the term “the amplification primers” in the claim.
Claim 5 is indefinite for the recitation of the term “comprising materials used to practice the method of claim 1” in lines 1-3 because it is wholly unclear as to what “materials used to practice the method of claim 1” are part of the kit or product of manufacture (e.g., glassware, solvents, reagents, 
Claim 6 is indefinite for the recitation of the term “comprising elements or materials to practice the method of claim 1”, “comprising elements or materials for T-cell Receptor (TCR) sequence library construction”; and “comprising elements or materials for sequencing of a TCR chain” in lines 1-5 because it is wholly unclear as to what element or materials are part of the multiplexed system or high-throughput system (e.g., glassware, solvents, reagents, devices, researchers, a laboratory, biochips, flow cells,  commercially available assays, primers, computers, laboratory animals, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “the T cell” such as recited in claim 7, line 4. There is insufficient antecedent basis for the term “the T cell” in the claim.
Claim 8 is indefinite for the recitation of the term “capable of amplifying a segment of DNA consist of about 150 to about 350 bp, or about 100 to about 300 bp, or about 50 to about 200 bp” in lines 1-3 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 8 recites the broad range or limitation of “about 150 to about 350 bp”, wherein the term “about” encompasses numbers slightly higher or lower than recited, while the claim also recites the narrower statement of the range or limitation of “about 100 to about 300”. Accordingly, the metes and bounds of the claim are not clear. Moreover, instant claim 1 indicates that the segment of DNA amplified consists of about 200 to about 400 bp, such that a segment of “about 150 to about 350 bp”; “about 100 to about 300 bp”; and “about 50 to about 200 bp” encompasses segments that are not within the recited range of about 200 to about 400 bp as required by instant claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claim 9 is indefinite for the recitation of the term “10 to 10,000 bp, or about 20 to 5,000 bp, or about 50 to about 3,000 bp” in lines 3-4 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See 
Claim 12 is indefinite for the recitation of the term “or equivalents” in line 3 because it is unclear as to what samples are encompassed by the term “equivalents” to a tissue sample comprising a biopsy or FFPE sample, or derived from a biopsy or a FFPE sample, such that it is unclear whether the term “equivalents” includes, for example, a tissue slice; a frozen tissue slice; a lyophilized sample; fragmented DNA sequences; a tissue punch; samples extracted with organic solvents; samples dried on a card; samples contained in a fluid channel; and/or proteins, peptides, nucleic acids, and/or antibodies in an emulsion, and, thus, the metes and bounds of the claim cannot be determined.
Claim 14 is indefinite for the recitation of the term “the sample” such as recited in claim 14, line 1. There is insufficient antecedent basis for the term “the sample” in the claim because claim 1, line 15 recited that term “a tissue sample”. The Examiner suggests that Applicant amend the claim to recite, for example, “wherein the tissue sample comprises or is derived from”.
Claims 15 and 16 are indefinite for the recitation of the term “the biopsy” in line 1. There is insufficient antecedent basis for the term “the biopsy” in the claim. Moreover, instant claims 15 and 16 depend from instant claim 1, wherein it is noted that instant claim 1 does not recite the term “the biopsy”, but instead recites “a tissue sample” and, thus, the metes and bounds of the claim cannot be determined.
Claim 17 is indefinite for the recitation of the term “wherein the method comprises isolating or purifying” in lines 1-2, such that instant claim 17 depends from instant claim 1, wherein instant claim 1 does not recite “isolating or purifying” and, thus, the metes and bounds of the claim cannot be determined.
Claim 17 is indefinite for the recitation of the terms “partially isolating or purifying” and “substantially isolating or purifying” in line 2 because the terms “partially” and “substantially” are relative terms that render the claim indefinite. The terms “partially isolating or purifying” and “substantially isolating or purifying” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of ‘isolating or purifying’ DNA or a genomic DNA; and whether the term refers to a 
Claim 18 is indefinite for the recitation of the term “also known as” in line 4 because it is unclear whether the PCR referred to by Applicant is optionally amplified by RT-PCR or by qPCR; and it is unclear from the term “also known as”, as to how these techniques were determined to be the same, and/or whether the techniques can be substituted one for the other and, thus, the metes and bounds of the claim cannot be determined.
Claim 19 is indefinite for the recitation of the term “newly amplified DNA segment” and “a plurality of newly amplified DNA segments” in lines 3-4 because claim 19 depends from claim 1, wherein instant claim 1 does not recite “newly amplified DNA segment” or “a plurality of newly amplified DNA segments” such that it is unclear if these segments are the same as (or different from) the DNA amplified in instant claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claims 10, 11 and 13 are indefinite insofar as they ultimately depend from instant claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 2 recites (in part) optionally the sequencing of the T-Cell receptor (TCR) DNA...comprises use of an ImmunoSEQ Assay” lines 9-10. Claim 2 depends from claim 1. Claim 1 recites “providing an amplification primer capable of amplifying a segment of DNA...5’ upstream or 3’ downstream of a TCR gene sequence” in lines 10-14, “providing a tissue sample”; “amplifying the segment of DNA” in line 16; and “determining if the amplification primer pair amplified the segment of DNA” in lines 17-18, such that instant claim 1 does not recite that the segment of DNA amplified is a TCR segment. Thus, claim 2 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites (in part) “wherein the biopsy comprises a needle or punch biopsy”. Claim 15 depends from claim 1. Claim 1 recites “providing a tissue sample” in line 15, such that instant claim 1 does not recite a biopsy. Thus, claim 15 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites (in part) “wherein the biopsy sample comprises a tissue sample, a cancer tissue biopsy, or a colorectal cancer”. Claim 16 depends from claim 1. Claim 1 recites “providing a tissue sample” in line 15, such that instant claim 1 does not recite a biopsy sample. Thus, claim 15 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites (in part) “wherein the method comprises isolating or purifying”. Claim 17 depends from claim 1. Claim 1 does not recite isolating or purifying. Thus, claim 17 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 recites (in part) “a newly amplified DNA segment is detected or if a plurality of newly amplified DNA segments are detected”. Claim 19 depends from claim 1. Claim 1 does not recite “newly amplified DNA segments”. Thus, claim 19 is an improper dependent claim for failing to further limit the 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1-19 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, instant claim 1 is broadly directed to predicting a successful construction of a genomic TCR library; predicting the substantial likelihood that a genomic TCR library can be constructed or predicting the success of assays used for quantifying and sequencing TCR comprising providing primers; providing a sample; amplifying a segment of DNA; and determining if amplification primers amplified the segment of DNA; instant claim 5 is directed to a kit or product of manufacture comprising materials used to practice the method of instant claim 1; and instant claim 6 is directed to a multiplexed system or a high-throughput system comprising elements or materials to practice the method of instant claim 1.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a natural phenomenon; a composition of matter; and an abstract idea, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that instant claims 1-4 and 7-19 are drawn to a method for predicting the successful construction of a genomic TCR library; predicting the successful sequencing of a TCR sequence; or predicting the success of assays used for quantifying and sequencing T-cells comprising amplifying naturally occurring DNA segments and correlating the successful amplification with predicting the success of constructing a library, sequencing TCR sequences, or the success of assays; and an abstract idea in the form of mathematical concepts such as mathematical relationships, formulas or equations, and/or calculations; mental process can be performed in the human mind including observation, judgement and opinion (e.g., providing primer pairs, providing a tissue sample, amplifying a segment of DNA, predicting success, and determining if the primer pair amplified the segment of DNA); and/or the use of an general computer to carry out generic computer functions (e.g., providing, providing, predicting, amplifying, and determining). Instant claim 5 is directed to a natural phenomenon (a product of nature) in the form of a kit or product of manufacture comprising materials used to practice the method of claim 1, which encompasses naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form (e.g., naturally occurring TCR sequences, probes, biological samples, etc.). Instant claim 6 is directed to a natural phenomenon (product of nature) in the form of a multiplexed system or a high-throughput system comprising elements or materials to practice the method of instant claim 1 and, optionally, for TCR sequence library construction or sequencing of a TCR chain, which encompasses naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form (e.g., naturally occurring DNA sequences, TCR sequences, biological samples; human researchers, etc.). Claims 1-4 and 7-19 recite amplifying naturally occurring DNA sequences, wherein successful amplification correlates with a variety of predictions; and an abstract idea encompassed by the steps of providing, amplifying, determining, and predicting including mathematical concepts, and the use of a general computer to carry out generic computer functions; as well as, kits, compositions of matter, multiplexes systems and/or high-throughput systems for carrying out the method of claim 1; or optionally for TCR library construction, or for TCR chain sequencing, which broadly encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form than what occurs in nature. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to an a “providing an amplification primer pair capable of amplifying a segment of DNA” in lines 10-11; “providing a tissue sample” in line 15; “amplifying the segment of DNA” in line 17; “determining if the amplification primer pair amplified the segment of DNA” in lines 17-18; and “wherein successful amplification of the segment of DNA or the genomic DNA by the amplification primer pair (i) predicts a successful construction of a genomic TCR library from the tissue sample...(ii) predicts the successful sequencing of a TCR sequence from the tissue sample, or predicts that there is a substantial likelihood that a TCR sequence can be sequenced...or (iii) predicts the success of assays used for quantifying T-cells and sequence T-cell receptors, and the success of assays used to assess TCR quantity and clonality” in lines 21-30, which resemble “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of 2-4 and 7-19 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 2 recites “wherein predicting successful sequencing of a TCR sequence from the tissue sample...the method predicts the success that a sequencing library can be constructed from the tissue sample or from a genomic sample derived from the tissue sample, or can predict the success of sequencing of TCR DNA sequences derived from the tissue sample”; while claim 7 recites, “wherein the tissue sample comprises or is derived from a biopsy or a FFPE sample”; and claim 17 recites “wherein the method comprises isolating or purifying a DNA or a genomic DNA or a recombinant version thereof, comprising the segment of DNA to be amplified”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to cyclic peptide compounds are covered. For instance, the claims are recited without any specificity as to the method of providing an amplification primer pair; the amplification primer pair; the segment of DNA; TCR; whether the primers are upstream or downstream of the TCR gene sequence; method of providing a tissue sample; the tissue sample (e.g., slice, section, FFPE, frozen, heart, muscle, blood, kidney, etc.); the subject (e.g., human, mammal, plant, fish, etc.); the TCR chain; the method of amplifying; the segment of DNA; and method of determining; the method; the method of determining a successful amplification; the prediction or how the prediction is made; the assays used for quantifying T-cell; the method of sequencing TCR; the TCR library; the method of library construction; the substantial likelihood that a TCR can be sequences; the quantity of TCR; the clonality of TCR; the elements or materials in the kit or product of manufacture; the multiplexed system or high-throughput system; and/or the element or materials of the multiplexed system including elements or materials for constructing a library and/or for sequencing a TCR chain.
The claims amount to nothing more than amplifying nucleic acid sequences in a biological sample including in silico methods of amplification, sequencing and/or analysis reactions that are well known, purely conventional or routine in the art; as well as, products of nature including naturally occurring materials and/or elements comprising completely unknown structures for practicing the method of claim 1 or for constructing RCT libraries or sequencing a TCR chain. For example, compositions and methods for uniquely tagging each rearranged gene segment that encodes a T cell receptor (TCR) and/or immuno-globulin (Ig) in a DNA sample from lymphoid cells to permit accurate, high throughput quantification of distinct TCR and/or Ig encoding sequences; as well as, quantitatively sequencing the genes that encode both chain of a TCR or Ig heterodimer in a single cell, for example, to characterize the degree of T or B cell clonality in a sample; sequencing library construction using primers; amplification of adaptive immune receptors (e.g., TCRs or Igs) having different V regions and J regions using a common 3’ PCR Robins (US20140322716, published October 30, 2014; Abstract; paragraphs [0012]; [0203]; [0236]-[0237]; and Figure 3]); it was known that a protein such as a TCR comprising a V amino acid sequence, a T-cell comprising the TCR, a method of selecting a T-cell product for use in active immunotherapy based on the identification of an V amino acid sequence with a sequence identity of at least 90% to a sequence selected from SEQ ID NO: 1 to 27 in a T-cell product, wherein samples exhibiting monoclonal expansion of T-cell were amplified with a family of specific primers and cloned into a TA vector as evidenced by Maeurer et al. (US20200368277, published November 26, 2020; effective filing date February 8, 2016; Abstract; and paragraph [0078]); and identifying the most suitable TCR sequences for clinical development that can be used to achieve optimal elimination directed against normal, non-malignant tissues; and kits or compositions containing nucleic acid sequences coding for high-avidity, allo-restricted TCR, wherein the TCR are independently directed against the tyrosinase antigen, the melan-A antigen and the surviving antigen; as well as, providing a pharmaceutical composition and its use in the treatment of diseases involving malignant cells expressing said tumor-associated antigens; and a nucleic acid molecule coding for a TCR the survivin antigen, a TCR encoded thereby and a T cell expressing said TCR; and that the T-cell receptor analysis of the tyrosinase-melan-A- and survivin-specific clones, part of the TCR alpha-chain and beta-chains containing the DCR3 region was amplified by RT-PCR using a panel of TCR Vand TCR V primers combined with a respective TCR constant region primer were known in the art as evidenced by Schendel et al. (US20120128704, published March 24, 2012; Abstract; and paragraphs [0004]; and [0117]). Moreover, in the Background of the Invention, Applicant teaches that the assessment of TIL quantity and clonality can be achieved by next generation sequencing of TCR DNA sequences using ImmunoSEQ Assay, which uses optimized PCR primers and a synthetic immune repertoire with computation algorithms to sequence TCR genomic sequences was known in the art as evidenced by Gruber et al. (US20190360040, published November 28, 2019; paragraph [0003]). Thus, the steps of providing amplification primer pairs capable of amplifying a TCR gene sequence, tissue samples, and determining whether the amplification 
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 2-4 and 7-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 7 encompasses the invention according to claim 1, wherein the tissue sample comprises or is derived from a biopsy or a FFPE sample, but it does not add anything that makes the natural phenomenon in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1-19 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Robins (US Patent Application Publication No. 20140322716, published October 30, 2014).
Regarding claims 1, 2 and 4-19, Robins teaches compositions and methods for uniquely tagging each rearranged gene segment that encodes a T cell receptor (TCR) and/or an immunoglobulin (Ig), in a DNA, mRNA or cDNA sample from lymphoid cells, wherein these embodiments permit accurate high-throughput quantification of distinct TCR and/or Ig encoding sequences; as well as, compositions and method for quantitatively sequencing the genes that encode both chains of a TCR or Ig heterodimer in a single cell, for example, to characterize the degree of T or B cell clonality in a sample (interpreting lymphoid cells to comprise T-cells; interpreting a cell as a tissue sample or derived therefrom; human or non-human; interpreted as a TCR sequence; predicting the success of sequencing; interpreting chains to encompass the alpha, beta, gamma or delta sequence; quantitative sequencing; predicting quantity and clonality; and a high-throughput system as recited, claims 1, 2, 6, 7, 11, 12 and 14) (Abstract). Robins teaches multiplexed nucleic acid amplification reactions to permit quantitative sequencing of DNA sequences encoding both chains of an adaptive immune receptor heterodimer in a single cell; and the PCR amplification of the DNA sequence within a microdroplet using compositions comprising an oligonucleotide amplification primer composition comprising a first oligonucleotide amplification primer set comprising a plurality of forward oligonucleotide sequences of the general formula (A): U1-B1-V1, and a plurality of reverse oligonucleotide primer sequences of the general formula (B): U2-B2-J1 (interpreted as providing a tissue sample; providing amplification primer pair capable of amplifying a segment consisting of about 200-400 bp; amplifying a segment of DNA; PCR primer pair; PCR amplification; a kit comprising materials to practice claim 1; and a multiplex system comprising materials to practice the method of claim 1, claims 1, 5, 6, 10 and 18) (paragraphs [0019], lines 1-8; and Figure 3). Robins teaches that the PCR products 96 well plates and the pooled products are purified to remove fragments shorter than 200-300 bp using Beckman Coulter Ampure XP beads (interpreted as amplifying segments about 200-400 bp located on a genome from 0-20,000 kb; determining whether the primer pair amplified the segment of DNA; and a kit as recited, claims 1 and 5) (paragraph [0235]). Robins teaches that sequencing library construction is conducted using purified DNA as an input for the Illumina TruSeq sample preparation protocol (interpreted as sequencing; determining whether the primer pair amplified the segment of DNA; predicting sequencing library construction; constructing a library; a kit; a multiplex system; and purifying DNA, claims 1, 2, 5, 6 and 17) (paragraph [0236]). Robins teaches that universal sequencing primers, complementary to the sequencing platform-specific adapters can be desirably used, such that if Illumina sequencing platform (MiSeq) is used, a paired end sequencing of 2 x 250 bp would span the majority of the would BCR/TCR heavy and light (alpha/beta; gamma/delta) chain sequences (interpreted as amplifying a segment from 200-400 bp or 150-350 bp; encompassing chains alpha, beta, gamma, and delta; primer pairs capable of amplifying a segment of DNA of about 200-400 bp located on a genome from 0 to 20,000 kb; and a genome from between 10 to 10,000 bp, claims 1, 2, 8, 9 and 11) (paragraph [0139], lines 1-3 and 10-12). Robins teaches that the genomic sequences of TCR and BCR V region genes of humans and other species are known and available from public databases; and that the plurality of primers is capable of amplifying substantially all V genes and substantially all J genes in a given adaptive immune receptor-encoding locus such as a human TCR or IGH locus (interpreted as humans and non-humans, claims 2 and 13) (paragraphs [0145], lines 10-13; and [0155], lines 14-17). Robins teaches that the biological sample can be provided by obtaining a blood sample, biopsy specimen or any other tissue or cell preparation including surgical resection, a needle biopsy or other means (interpreting a biopsy specimen as a needle biopsy; and providing a tissue sample, claims 1 and 15) (paragraph [0206]). Robins teaches that labeling individual TCR and IG encoding gene segments or transcripts thereof prior to amplification steps employed to generate DNA copies in sufficient quantities for sequencing, the present embodiments offer unprecedented sensitivity in the detection and quantification of diverse TCR and IG encoding sequences (interpreted as successfully amplifying by detecting newly amplified DNA, claim 19) (paragraph [0071]).

Robins meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112, first paragraph:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 6 encompass a genus of all kits or products of manufacturing comprising all materials used to practice the method of claim 1; as well as, all multiplexed systems or high-throughput systems comprising all elements or materials to practice the method of claim 1, optionally further comprising all elements of materials for TCR sequence library construction and/or optionally further comprising all elements of materials for sequencing a TCR chain.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventors had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Possession may be shown by an actual 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect. Hence, the analysis below demonstrates that Applicant has not determined the core structure for full scope of the claimed genera. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  In the instant case, Applicant discloses in Example 1, Applicant describe commercially available assays such as ImmunoSeq and ImmunoQC for real time genomic amplification to assess TCR quantity and clonality using T-cell DNA samples using primers designed to amplify about 100 to about 300 base pair regions, specifically SEQ ID NOS: 1 and 2 (e.g., biopsy, or FFPE samples (instant published Specification, paragraphs [0038]-[0043]). 
Applicant discloses a single example of carrying out standard assays using standard protocols including PCR amplification and Illumina sequencing. However, no specific materials or elements were recited for all kits, products of manufacture, multiplex systems and/or the high-throughput systems including ‘robotic platforms’ for practicing the method of instant claim 1 (other than standard materials for PCR; and commercially available ImmunoQC and ImmunoSeq TIL assays); no predictions were made based on the ‘successful’ amplification of a segment of DNA of unknown origin as to the success or failure of TCR library construction, the success or failure of sequencing TCR sequences, or as to the success or failure of unidentified assays used to assess TCR quantity and clonality; no other methods of amplification were used (other than RT-PCR); no other primers were used (other than SEQ ID NOS: 1 and 2); no libraries were constructed; no T-cells were quantified; no other no other assays were used (other than commercially available ImmunoSEQ TIL assay and ImmunoQC assays); and no other methods of sequencing were used (other than Illumina sequencing) in order to assess TCR quantity and clonality. 
At the time the invention was made, it was known that undesirable distortions in the quantification of adaptive immune receptor encoding sequences result from biased over-utilization and/or under-utilization of specific oligonucleotide primers in multiplexed DNA amplification as evidenced by Robins (US20140322716; paragraph [0004]); that commercial NGS platforms use two major amplification method: emulsion PCR (emPCR) with microbeads (Roche 454, Life Technologies SOLiD, and Ion Torrent platforms), and bridge PCR (bPCR) amplification on a glass surface (Illumina HiSeq/MiSeq platforms); that complete genomics uses rolling-circle replication to amplify small fragments of gDNA; and a solid-phase in situ isothermal PCR approach is known in the art that generates more than one billion colonies in a single lane of a 5500 flowchip without multiple cycles of amplification and denaturation as evidenced by Ma et al. (PNAS, 2013; pg. 1, col 1, last partial paragraph); that a host of DNA amplification and sequencing methods are known in the art, which comprise different method steps, and can be used with a large variety of kits comprising different elements and/or materials for carrying out sequencing such as: polymerase chain reaction (PCR), whole-transcript amplification, linear amplification sequencing, single-cell tagged reverse transcription sequencing, multiple displacement amplification, multiple annealing and loop-based amplification cycles, duplex sequencing, etc.; as well as, DNA/RNA purification kits, DNA sequencing kits, RNA sequencing kits, arrays, PCR and enzyme solutions, ScriptSeq kit, TruSeq RNA Sample Prep kit, TruSeq Small RNA Sample Prep kit, ARTseq Ribosome Profiling kit, and Ribo-Zero kit, and Illumina sequencing instruments such as HiSeq 1000, HiSeq 2000, HiScan SQ, and Genome Analyzer as evidenced by Illumina (Illumina, 2014, 1-37); that rational NGS-analysis of each immune repertoires is critically dependent on the library preparation protocols, starting from a lymphocytes/PBMC sample and ending with the amplification of individual TCR/IG segment encoding molecules on the solid phase of a sequencing machine, such that multiple sampling bottle-necks, PCR biases, and cross-contamination at different stages lie in wait to trick a researcher on his way to get the deep, clear, and congruent data; such that an optimized cDNA-based protocol that allows unbiased pre-sequencing amplification of the human and murine alpha, beta-TCR, as well as, IG heavy chain gene libraries Mamedov et al. (Frontiers in Immunology; pg. 1, col 1, first full paragraph; and first partial paragraph); that the T-cell receptor (TCR) is responsible for the recognition of the antigen-major histocompatibility complex, leading to the initiation of an inflammatory response, such that analyzing the TCR repertoire can help to gain a better understanding of the immune system features and of the etiology and progression of disease, especially those with unknown antigenic triggers; that the extreme diversity of the TCR repertoire represents a major analytical challenge, which has led to the development of specialized methods to characterize the TCR repertoire in-depth, where next generation sequencing based technologies are most widely employed for the high throughput analysis of the immune cell repertoire; that the TCR repertoire can change greatly with the onset or progression of disease including cancer, autoimmune, inflammatory and infectious diseases; and that quantity of starting material is a factor that needs to be taken into account such that if only low quantities of starting material are available, this can be a limiting factor when selecting a method, as some kits require a minimum input quantity and concentration of RNA or gDNA, wherein due to the complexity of the target and the threat of batch effects that can affect downstream data analysis, it is essential to ensure that the process of all samples Is as uniform as possible as evidenced by Rosati et al. (BMC Biotechnology; Abstract; pg. 2, col 1, last partial paragraph; pg. 2, col 2; first partial paragraph, lines 1-6; pg. 3, col 2, first partial paragraph; and pg. 3, col 2, first full paragraph); and it was known that immunogenomics is a field that uses genomic tools such as next generation sequencing to unravel the complexity of the human immune system including TCR, BCA and HLA can be combined with pharmacogenomics, which applies genetic/genomic information (germline variation, somatic mutation, gene expression, etc.) for better understanding of drug response in order to form immunopharmaco-genomics as evidenced by Yew (OncoTherapy Science; pg. 2). Thus, the references indicate that there are thousands of combinations of elements and/or materials such as different chips, flow cells, primers and/or reagents that can be included in a kit, a product of manufacture, a multiplex system, and/or a high-throughput system, in all combinations, that can be used in some way to practice the method of instant claim 1 including elements and/or materials for obtaining a tissue sample; for amplification, for sequencing; for primer design and/or detection assays.
 a priori all elements and/or materials in a kit, a product of manufacture, a multiplex system, and/or a high-throughput system, in all combinations, that can be used in some way to practice the method of instant claim 1 such that a prediction can be made with regard to the successful construction of genomic TCR library from a tissue sample, the success (including the substantial likelihood) of sequencing of TCR sequence from a tissue sample, or the success of assays used for quantifying T-cells and sequencing TCR, and the success of assays used to asses TCR quantity and clonality, is not predictable.
There is no structure/function relationship taught at all for claimed unspecified genus of known (or to be developed) elements and/or materials in all kits, compositions of matter, multiplexed systems and/or high-throughput systems, in all combinations, that can be used to practice the steps of instant claim 1 and encompass providing an amplification primer pair (e.g., purchased, synthesized, on a chip, in silico, etc.); providing a tissue sample (e.g., taking a blood sample, biopsy, extraction, fragmented, sliced, sectioned, collected on a card or at a crime scene, cheek swab, in silico, etc.); amplifying a segment of DNA obtained from any tissue sample from any species of animal (e.g., organs, plasma, blood, cells, cultured cells, urine, saliva, sweat, skin, hair, etc. from mammals, humans, mice, plants, seawater, etc.); methods of determining the success of the amplification reaction; and/or methods of predicting outcomes, in all combinations, including elements, materials, kits, instruments, or multiplex systems that are commercially available, known in the art, and/or are present in the environment, in laboratories, and/or within institutions, such that the success of TCR library construction, the success of sequencing a TCR sequence, or success of unidentified assays such as quantification and clonality assays, can be predicted.
This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims, as one of skill in the art cannot envision all elements and/or materials suitable for use in a kit, product of manufacture, multiplexed system or and/or high-throughput system including reagents, compounds, primers, samples, apparatus, and instrumentation for obtaining a tissue sample and amplifying a DNA sequence, in all combinations, based on the teachings in the specification. 


Claim Rejections - 35 USC § 112(a) - Scope of Enablement
Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for; 
The RT-PCR amplification for the analysis of genomic DNA from a biopsy or a FFPE sample using a PCR primer pair comprising SEQ ID NOS: 1 and 2 using commercially available ImmunoQC or ImmunoSEQ TIL assays and standard PCR materials;
it does not reasonably provide enablement for; all kits, products of manufacture, multiplex systems, or high-throughput systems comprising all elements and/or all materials to practice the steps of the method of claim 1 including different assays, substrates, robotics, computers, algorithms, reagents, compounds, tissues (e.g., hair, blood, serum, skin, organs, cells, etc.), different biological species (e.g., mammals, humans, mice, plants, rabbits, fish, dirt, microorganisms, viral particles, etc.); instrumentation, apparatuses and/or modules (e.g., PCR devices linked to sequencers, HPLC, MS, heating and cooling elements, stir plates, holders, biochips, analysis software, etc.) encompassing all methods of providing a tissue sample (e.g., biopsy, syringe, vacuum tube, on a plate, on a card, sliced, sectioned, mailed, in silico, micro-plated, buckets, vials, etc.); methods of providing amplification primers (e.g., in silico, synthesized, commercially available, literature examples, etc.); methods of amplifying any DNA segment (e.g., whole transcript amplification, linear amplification, RT-PCR, qPCR, multiple annealing and looping-based amplification cycles, non-linear PCR, etc.); methods of measuring or determining the success or 
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claims, when given the broadest possible interpretation, encompass all elements, materials, instrumentation, apparatus; reagents; tissue sizes; tissues types; tissue amounts; tissues from different species of organism; preparatory materials for fragmentation, extraction, isolation, purification, etc.; DNA sequences having different structures and/or different lengths; PCR primer pairs for use in all instruments (e.g., RT-PCR, qPCR, emulsion PCR, linear PCR, etc.); methods of amplification; analysis methods and materials (e.g., NMR, UV, IR, ELISA, MS, fluorescence, immunohistochemistry, etc.); all methods of sequencing and reagents therefore (e.g., Illumina, Roche, PacBio, Sanger, next-generation, etc.), etc. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The invention encompasses all kits or products of manufacturing comprising all materials used to practice the method of claim 1; as well as, all multiplexed systems or high-throughput systems comprising all elements or materials to practice the method of claim 1, optionally further comprising all elements of materials for TCR sequence library construction and/or optionally further comprising all elements of materials for sequencing a TCR chain, in all combinations. This 
2) Scope of the invention.  The method encompasses a genus of known (or to be developed) elements and/or materials in all kits, compositions of matter, multiplexed systems and/or high-throughput systems, in all combinations, that can be used to practice the steps of instant claim 1 and encompass providing an amplification primer pair (e.g., purchased, synthesized, on a chip, in silico, etc.); providing a tissue sample (e.g., taking a blood sample, biopsy, extraction, fragmented, sliced, sectioned, collected on a card or at a crime scene, cheek swab, in silico, etc.); amplifying a segment of DNA obtained from any tissue sample from any species of animal (e.g., organs, plasma, blood, cells, cultured cells, urine, saliva, sweat, skin, hair, etc. from mammals, humans, mice, plants, seawater, etc.); methods of determining the success of the amplification reaction; and/or methods of predicting outcomes, in all combinations, including elements, materials, kits, instruments, or multiplex systems that are commercially available, known in the art, and/or are present in the environment, in laboratories, and/or within institutions, such that the success of TCR library construction, the success of sequencing a TCR sequence, or success of unidentified assays such as quantification and clonality assays, can be predicted.
3) Number of working examples and guidance. In the instant case, Applicant discloses a single example of carrying out standard assays using standard protocols including PCR amplification and Illumina sequencing. However, no specific materials or elements were recited for all kits, products of manufacture, multiplex systems and/or the high-throughput systems including ‘robotic platforms’ for practicing the method of instant claim 1 (other than standard materials for PCR; and commercially available ImmunoQC and ImmunoSeq TIL assays); no predictions were made based on the ‘successful’ amplification of a segment of DNA of unknown origin as to the success or failure of TCR library construction, the success or failure of sequencing TCR sequences, or as to the success or failure of unidentified assays used to assess TCR quantity and clonality; no other methods of amplification were used (other than RT-PCR); no other primers were used (other than SEQ ID NOS: 1 and 2); no libraries were constructed; no T-cells were quantified; no other no other assays were used (other than commercially available ImmunoSEQ TIL assay and ImmunoQC assays); and no other methods of sequencing were used (other than Illumina sequencing) in order to assess TCR quantity and clonality. 
State of the art.  Although the field of amplification and sequencing of genomic DNA including TCR segments is well developed in the art, the use of unidentified materials and/or unidentified elements, in all combinations, to produces kits, compositions of matter, multiplex systems or high-throughput systems that can be used to practice the method of instant claim 1 including the amplification of a DNA sequence of unknown origin such that the success of the amplification reaction predicts the success or accuracy of library construction, sequencing, or unidentified assays, is not highly developed. The art must therefore be considered to be poorly developed.  
5) Unpredictability of the art.  At the time the invention was made, it was known that undesirable distortions in the quantification of adaptive immune receptor encoding sequences result from biased over-utilization and/or under-utilization of specific oligonucleotide primers in multiplexed DNA amplification as evidenced by Robins (US20140322716; paragraph [0004]); that commercial NGS platforms use two major amplification method: emulsion PCR (emPCR) with microbeads (Roche 454, Life Technologies SOLiD, and Ion Torrent platforms), and bridge PCR (bPCR) amplification on a glass surface (Illumina HiSeq/MiSeq platforms); that complete genomics uses rolling-circle replication to amplify small fragments of gDNA; and a solid-phase in situ isothermal PCR approach is known in the art that generates more than one billion colonies in a single lane of a 5500 flowchip without multiple cycles of amplification and denaturation as evidenced by Ma et al. (PNAS, 2013; pg. 1, col 1, last partial paragraph); that a host of DNA amplification and sequencing methods are known in the art, which comprise different method steps, and can be used with a large variety of kits comprising different elements and/or materials for carrying out sequencing such as: PCR, whole-transcript amplification, linear amplification sequencing, single-cell tagged reverse transcription sequencing, multiple displacement amplification, multiple annealing and loop-based amplification cycles, duplex sequencing, etc.; as well as, DNA/RNA purification kits, DNA sequencing kits, RNA sequencing kits, arrays, PCR and enzyme solutions, ScriptSeq kit, TruSeq RNA Sample Prep kit, TruSeq Small RNA Sample Prep kit, ARTseq Ribosome Profiling kit, and Ribo-Zero kit, and Illumina sequencing instruments such as HiSeq 1000, HiSeq 2000, HiScan SQ, and Genome Analyzer as evidenced by Illumina (Illumina, 2014, 1-37); that rational NGS-analysis of each immune repertoires is critically dependent on the library preparation protocols, starting from a lymphocytes/PBMC sample and ending with the amplification of individual TCR/IG segment encoding Mamedov et al. (Frontiers in Immunology; pg. 1, col 1, first full paragraph; and first partial paragraph); that the T-cell receptor (TCR) is responsible for the recognition of the antigen-major histocompatibility complex, leading to the initiation of an inflammatory response, such that analyzing the TCR repertoire can help to gain a better understanding of the immune system features and of the etiology and progression of disease, especially those with unknown antigenic triggers; that the extreme diversity of the TCR repertoire represents a major analytical challenge, which has led to the development of specialized methods to characterize the TCR repertoire in-depth, where next generation sequencing based technologies are most widely employed for the high throughput analysis of the immune cell repertoire; that the TCR repertoire can change greatly with the onset or progression of disease including cancer, autoimmune, inflammatory and infectious diseases; and that quantity of starting material is a factor that needs to be taken into account such that if only low quantities of starting material are available, this can be a limiting factor when selecting a method, as some kits require a minimum input quantity and concentration of RNA or gDNA, wherein due to the complexity of the target and the threat of batch effects that can affect downstream data analysis, it is essential to ensure that the process of all samples Is as uniform as possible as evidenced by Rosati et al. (BMC Biotechnology; Abstract; pg. 2, col 1, last partial paragraph; pg. 2, col 2; first partial paragraph, lines 1-6; pg. 3, col 2, first partial paragraph; and pg. 3, col 2, first full paragraph); and it was known that immunogenomics is a field that uses genomic tools such as next generation sequencing to unravel the complexity of the human immune system including TCR, BCA and HLA can be combined with pharmacogenomics, which applies genetic/genomic information (germline variation, somatic mutation, gene expression, etc.) for better understanding of drug response in order to form immunopharmaco-genomics as evidenced by Yew (OncoTherapy Science; pg. 2). Thus, the references indicate that there are thousands of combinations of elements and/or materials such as different chips, flow cells, primers and/or reagents that can be included in a kit, a product of manufacture, a multiplex system, and/or a high-
6) Amount of Experimentation Required. Given the unpredictability of the art, the poorly developed state of the art with regard to the use of unidentified materials and/or unidentified elements, in all combinations, to produces kits, compositions of matter, multiplex systems or high-throughput systems that can be used to practice the method of instant claim 1 including the amplification of DNA of unidentified origin, such that the success of the amplification reaction can be used that to predict the success or accuracy of library construction, sequencing, or unidentified assays can be made, including all commercially available and/or experimental instrumentation; robotics, substrates; tissues; samples; species, analysis methods; reagents including primers, solvents, enzymes, etc.; methods of predicting, scoring, comparing, etc. including mathematical formulas, algorithms, mental assessments, etc., the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Conclusion
Claims 1-19 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Amy M Bunker/
Primary Examiner, Art Unit 1639